UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2225


ESAU CANTERBURY, for ROMAN CANTERBURY,

                  Plaintiff - Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:07-cv-00061)


Submitted:    July 10, 2009                 Decided:   July 23, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonard Stayton, Inez, Kentucky, for Appellant.       Eric P.
Kressman, Acting Regional Chief Counsel, Rafael Melendez,
Supervisory Attorney, Lori Karimoto, Assistant United States
Attorney,    SOCIAL   SECURITY  ADMINISTRATION,  Philadelphia,
Pennsylvania, Charles T. Miller, United States Attorney, Carol
A. Casto, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Esau     Canterbury,         on     behalf       of     his     son,     Roman

Canterbury,        appeals    the    district      court’s      order       accepting       the

magistrate     judge’s       recommendation        to   grant       the     Commissioner’s

motion for judgment on the pleadings and terminate his child’s

social security supplemental income benefits.

              We     must    uphold        the     district         court’s        disability

determination if it is supported by substantial evidence.                                   42

U.S.C. § 405(g) (2009); Hays v. Sullivan, 907 F.2d 1453, 1456

(4th   Cir.    1990).        We     have   reviewed      the    record        in    light    of

Canterbury’s arguments on appeal and find substantial evidence

supports    the      Commissioner’s        finding      that    the    child’s        medical

condition     had     improved      such    that     disability        benefits       should

cease.     See 20 C.F.R. § 404.1594 (2009).                Accordingly, we affirm

the termination of benefits.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     AFFIRMED




                                             2